Citation Nr: 9915943	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.  

2.  Entitlement to a higher rating for a low back disability, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1997 to March 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 decision of the VA 
RO which denied service connection for residuals of a right 
leg injury.  The RO also granted service connection for low 
back strain, with a 10 percent evaluation; the veteran 
appeals for a higher rating.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a right leg 
condition.  

2.  The veteran's lumbosacral strain is manifested by no more 
than slight limitation of motion and characteristic pain on 
motion.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a right leg injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 10 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5292, 5295 (1998).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 
10, 1997 to March 24, 1997.  A review of his service medical 
records reveals that on examination for enlistment purposes 
in August 1996, no pertinent defect was noted.  In January 
1997, he was seen for a complaint of persistent back pain and 
numbness in the right leg after reportedly recently falling 
down a flight of stairs on January 22, 1997.  The diagnosis 
was lumbosacral strain secondary to trauma.  In February 
1997, the veteran continued to complain of low back pain, 
numbness in the right leg and arm, and headaches.  The 
examiner noted that the veteran was grossly exaggerating his 
movements during straight leg lifting and that he overreacted 
to pain.  It was noted that the veteran had pain on straight 
leg raising starting at 5 degrees and tensed his quadriceps; 
however he could straighten his leg while sitting.  The 
veteran had pain when turning his hip and with simulated 
rotation.  The assessment was non-organic low back pain.  The 
veteran was subsequently referred for a psychiatric 
consultation in order to evaluate possible secondary gain for 
his back complaints.  When seen by psychiatry, it was noted 
that the veteran wanted to get out of service and that his 
complaints of back pain were secondary to adjustment issues.  
Subsequent service medical records from March 1997 note 
continued low back complaints but essentially normal 
objective findings.  Service personnel records reveal that he 
was given an entry level discharge based on performance and 
conduct.  

In April 1997, the veteran filed claims for service 
connection for low back and right leg conditions which, he 
said, were due to injuries in service.

On VA examination in May 1997, the veteran related that he 
developed back pain within a week of being in the service, 
after he fell down a flight of stairs.  He stated that the 
pain and soreness persisted.  The veteran complained of pain 
in the mid and lower parts of his back when standing, 
twisting or bending.  He also said that he had some right leg 
pain and headaches.  He stated that he had some degree of 
numbness or altered sensation around the right side of the 
top of his right foot.  The examiner noted that he held 
himself stiffly and tensely.  His muscles were observed to be 
very tense in the mid and lower back from the buttocks to 
between the shoulders.  It was noted that he evinced some 
tenderness over the deep paralumbar muscles far to the flank.  
He had normal curvature of the spine with rather pronounced 
lordosis.  The veteran was able to forward bend to 70 degrees 
with some discomfort.  He could side bend from the waist to 
30 degrees, in both directions, without discomfort.  He 
indicated that he had some discomfort on turning, twisting, 
or rotating at the lumbar area 15 degrees to the right or 
left.  Range of motion of the hips was not uncomfortable.  He 
had the suggestion of slightly increased strength of the left 
rather than the right lower extremity.  The examiner noted 
that, although the veteran was fairly strong, there was a 
suggestion of minimal weakness of the right calf rather than 
the left against resistance.  Deep tendon reflexes were 
present.  The left knee jerk was rated 2+, the right knee 
jerk 1+, and the ankles were 1+ and equal.  The veteran was 
able to determine sensation to touch and position accurately 
over both feet.  X-rays of the lumbosacral spine showed no 
acute or chronic bony abnormalities; it was noted that the 
vertebral body alignment was normal, as was disc space 
height; and multiple phleboliths in the anatomic pelvis were 
noted.  The clinical diagnosis was lumbar strain without 
degenerative disease.  

A July 1997 X-ray report reveals that the right knee was 
negative for trauma or degenerative changes.  It was noted 
that knee effusion could not be ruled out due to technical 
considerations.  The impression was normal right knee.  

In July 1997 an MRI of the right knee was performed to rule 
out soft tissue damage.  The diagnostic impressions were 
arthrofibrosis, normal bilateral menisci, and thickening of 
the lateral retinaculum with osteophyte of the lateral 
patella.  It was noted that retinacular changes may reflect 
chronic stress versus prior partial tear.  

A July 1997 MRI of the lumbar and thoracic spine revealed no 
evidence of disc herniation or spinal stenosis.  Minimal disc 
bulge at L4-L5 and L5-S1 was noted.  Degenerative disc 
disease in the mid-thoracic region from T6 to T9 was also 
noted.  

The RO referred the veteran's claims file (including the 
recent MRI reports) to a VA doctor for an opinion.  In a 
September 1997 memorandum, the VA doctor stated that the 
veteran's fall could not have produced degenerative joint 
disease of the thoracic spine so quickly.  He said that the 
present diagnosis of lumbar strain was completely 
appropriate.  He opined that changes in the right knee did 
not occur during the veteran's short time in the service.  
The examiner indicated that the findings regarding the right 
knee did not represent residuals of the reported injury in 
service.  

In his March 1998 substantive appeal, the veteran maintained 
that he had a right leg disability due to a fall in service, 
and that his service-connected low back disorder was more 
than 10 percent disabling.

II.  Analysis

A.  Service Connection for a Right Leg Condition

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran claims service connection for right leg condition 
which he contends is the result of a fall in service.  His 
claim presents the threshold question of whether he has met 
his initial burden of submitting evidence to show that his 
claim is well grounded, meaning plausible.  If he has not 
presented evidence that his claim is well grounded, there is 
no duty on the part of the VA to assist him with his claim, 
and the claim must be denied.  38 U.S.C.A. § 5107(a); Grivois 
v. Brown, 6 Vet. App. 136 (1994).  For the veteran's claim 
for service connection to be plausible or well grounded, it 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Service medical records from the veteran's brief period of 
active duty in 1997 show that he complained of back pain and 
numbness in the right leg after a reported recent fall down a 
flight of stairs.  The diagnosis was lumbosacral strain 
secondary to trauma.  Although the service medical records 
reveal occasional complaints of right leg numbness, no 
chronic right leg disability is shown.  The post-service 1997 
VA examination noted minimal weakness of the right calf over 
the left; however, no chronic right leg condition was 
diagnosed.  The 1997 X-ray results revealed a normal right 
knee, and a 1997 MRI showed some changes in the right knee.  
A VA doctor who reviewed the studies opined that the findings 
regarding the right knee did not represent residuals of the 
injury the veteran reportedly had in service.  

In the present case, the veteran has submitted no medical 
evidence indicating the current existence of a chronic right 
leg disability.  A present, medically diagnosed, disability 
is a requirement for a well-grounded claim.  Caluza, supra; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Even if there 
were a current diagnosis of a right leg disability, in order 
for the service connection claim to be well grounded, it 
would have to be supported by competent medical evidence 
showing causality between service and the current disability.  
Caluza, supra; Grivois, supra; Grottveit, supra.  In the 
present case, no such competent medical evidence of causality 
has been submitted.  Although the veteran contends that he 
has a right leg disability and such is related to service, as 
a layman he is not competent to render an opinion regarding 
diagnosis or etiology of a disability, and thus, his 
statements in this regard do not serve to make the claim well 
grounded.  Id.; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As no competent medical evidence has been presented showing a 
current right leg disability, and there is no medical 
evidence linking any such disorder to service, the claim for 
service connection is implausible and must be denied as not 
well grounded.  

B.  A Higher Rating for a Service-Connected Low Back 
Disability

The veteran's claim for a rating higher than 10 percent for a 
low back disability is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Limitation of motion of the lumbar spine is rated 10 percent 
when slight and 20 percent when moderate.  38 C.F.R. § 4.71a, 
Code 5292.

A 10 percent rating is warranted for lumbosacral strain when 
there is characteristic pain on motion.  A 20 percent rating 
is assigned when the condition produces muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  38 C.F.R. § 4.71a, Code 5295.  

The 1997 VA examination reveals slight limitation of motion 
of the lumbar spine with some discomfort.  The veteran had 
tenderness of the paralumbar muscles and he reported pain in 
his mid and lower back.  There was no muscle spasm or atrophy 
and no neurological involvement.  The diagnosis was lumbar 
strain, without degenerative disease.  Although, the 1997 MRI 
noted minimal disc bulging of the lumbosacral spine, such is 
not shown to result in any neurological impairment.  Service 
connection is in effect for lumbosacral strain, and the 
doctor who reviewed the medical records in 1997 noted that 
such diagnosis was appropriate.  

The evidence of record reveals that the veteran's low back 
strain is manifested by characteristic pain on motion, and 
such supports the current 10 percent rating under Code 5295.  
There is no evidence of muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in the 
standing position, as required for a 20 percent rating under 
Code 5295.  The evidence shows that the veteran does not have 
lumbosacral strain which is more than 10 percent disabling 
under Code 5295.  

If his back condition were rated based on limitation of 
motion, a rating greater than 10 percent would not be in 
order.  While the medical evidence notes complaints of low 
back pain, the pain is not shown to result in more than 
slight limitation of motion of the lumbar spine (to be rated 
10 percent under Code 5292).  Moreover, there is no 
indication that any pain on use or during flare-ups results 
in moderate (20 percent) limitation of motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The weight of the evidence shows the veteran's low back 
condition is no more than 10 percent disabling.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a rating in excess of 10 percent must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right leg condition is denied.  

A rating greater than 10 percent for a low back disability is 
denied.  


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

